Case: 12-41158      Document: 00512494670         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-41158
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARTIN VASQUEZ-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-202-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Martin Vasquez-Garcia appeals his two convictions for transporting an
unlawful alien. He argues that the evidence adduced at trial was not sufficient
to support his convictions.
       Because Vasquez-Garcia did not preserve his sufficiency challenges, we
review for plain error only. See United States v. Delgado, 672 F.3d 328-31 (5th
Cir.) (en banc), cert. denied, 133 S. Ct. 525 (2012).             To show plain error,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41158     Document: 00512494670      Page: 2    Date Filed: 01/09/2014


                                  No. 12-41158

Vasquez-Garcia must establish that “the record is devoid of evidence pointing
to guilt or [that] the evidence is so tenuous that a conviction is shocking.” Id. at
331 (emphasis in original) (internal quotation marks and citation omitted). To
convict Vasquez-Garcia under 8 U.S.C. § 1324(a)(1)(A)(ii), the Government had
to prove beyond a reasonable doubt that:
      (1) an alien entered or remained in the United States in violation
      of the law, (2) [Vasquez-Garcia] transported the alien within the
      United States with intent to further the alien’s unlawful presence,
      and (3) [Vasquez-Garcia] knew or recklessly disregarded the fact
      that the alien was in the country in violation of the law.

United States v. Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002) (footnote
citation omitted).
      While Vasquez-Garcia argues that his own attestations of innocence
were more credible than the testimony of Government witnesses that
established his guilty knowledge and intent, we will not second-guess the jury’s
credibility determinations. See Ramirez v. Dretke, 398 F.3d 691, 695 (5th Cir.
2005). Considering the evidence adduced at trial, Vasquez-Garcia fails to show
that the record is devoid of evidence of his guilt. See Delgado, 672 F.3d at 331.
      AFFIRMED.




                                         2